J-S07040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    CRAIG LAVOY POUST                     :
                                          :
                     Appellant            :    No. 1302 MDA 2018

         Appeal from the Judgment of Sentence Entered March 5, 2018
      In the Court of Common Pleas of Snyder County Criminal Division at
                        No(s): CP-55-CR-0000019-2017


BEFORE:     OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY McLAUGHLIN, J.:                 FILED: MAY 24, 2019

       Craig Lavoy Poust appeals the judgment of sentence entered on March

5, 2018 after the jury found him guilty of multiple sex offenses and corruption

of minors. Poust challenges the sufficiency of the evidence. We affirm.

       The Commonwealth presented the following evidence at trial. The

victim, C.H., testified that she had sexual intercourse with Poust on multiple

occasions. See N.T., Trial, 1/23/18, at 99-100. On those occasions she was

intoxicated and believed that Poust administered “other substances” in her

beverage and/or marijuana because “[t]here were times where my judgment

was altered and I just couldn’t control myself.” Id. at 98. She testified that

she had drunk alcohol and smoked marijuana in the past, before meeting

Poust. Id. However, she said that when she did so with him, it was different.

Id. She explained, “I had no control over what I was doing. I kind of felt like

a puppet.” Id.

____________________________________
*    Retired Senior Judge assigned to the Superior Court.
J-S07040-19



      The Commonwealth also presented testimony of another young woman,

J.C., who had a similar experience with Poust. J.C. testified that on one

occasion, after receiving a single drink from Poust, she blacked out and woke

up naked in bed with his wife. Id. at 91. She also testified that she had drunk

alcohol in the past and that this particular time was different. Akin to C.H.’s

testimony, she said that with Poust, she “felt more intoxicated than what [she]

should with the amount of alcohol that [she] drank.” Id.

      In a similar vein, Poust’s wife testified that there were times that she

drank with her husband and blacked out. See id. at 78-79. When asked if she

“ever suspect[ed] that he put something in [her] drink in addition to the other

girls,” she replied, “I guess it was very possible that he could have.” Id. at

79.

      The jury convicted Poust of rape, involuntary deviate sexual intercourse,

aggravated indecent assault, corruption of minors, conspiracy to commit

corruption of minors, indecent assault, conspiracy to commit indecent assault,

furnishing alcohol.1 The trial court sentenced Poust to ten years and three

months to 25 years in prison. Poust filed a post-sentence motion that was

denied by operation of law. This timely appeal followed.

      Poust raises the following issues:

      I.    Did error occur in conviction of [Poust] for Rape, Involuntary
            Deviate Sexual Intercourse, Aggravated Indecent Assault
            and Conspiracy (Indecent Assault) where the alleged victim


118 Pa.C.S.A. §§ 3121(a)(4), 3123(a)(4), 3125(a)(5), 6301(a)(1)(ii), 903,
3126(a)(5), 903, and 6310.1(a), respectively.

                                      -2-
J-S07040-19


            testified that she had knowledge she received drugs or
            intoxicants?

      II.   Did error occur in conviction of [Poust] for Corruption of
            Minors and Conspiracy (Corruption of Minors) as there was
            no factual basis for such, particularly if he is exonerated on
            the charges listed in Argument One above?

Poust’s Br. at 6 (suggested answers omitted).

      Poust challenges the sufficiency of the evidence. When reviewing a

challenge to the sufficiency of the evidence, we view the evidence in the light

most favorable to the Commonwealth as verdict winner, and make all

reasonable inferences in the Commonwealth’s favor. Commonwealth v.

Sweitzer, 177 A.3d 253, 257 (Pa.Super. 2017). Our standard of review is de

novo and our scope of review is plenary. Commonwealth v. Edwards, 177

A.3d 963, 969 (Pa.Super. 2018).

      Poust alleges that “[t]he prosecution offered absolutely no evidence that

[Poust] put anything in anybody’s drink.” Poust’s Br. at 14. We disagree.

      Common to all of Poust’s sexual offense charges is the requirement that

he used an intoxicant or other disabling means to commit the offense. The

Commonwealth was required to prove that Poust “substantially impaired the

complainant's power to appraise or control his or her conduct by administering

or employing, without the knowledge of the complainant, drugs, intoxicants

or other means for the purpose of preventing resistance.” See 18 Pa.C.S.A.

§§ 3121(a)(4), 3123(a)(4), 3125(a)(5), and 3126(a)(5).

      Viewing the evidence in the light most favorable to the Commonwealth,

the testimony of J.C., C.H., and Poust’s wife, taken together, proved this



                                      -3-
J-S07040-19



element beyond a reasonable doubt. C.H. testified that when she drank with

Poust she felt as though she “couldn’t control” herself and that she felt like a

puppet. Similarly, J.C. testified that when she drank with Poust she completely

blacked out and that this was unusual for the amount of alcohol that Poust

gave her. Moreover, Poust’s wife testified that she had also blacked out after

drinking with her husband and would not be surprised if “he put something in

[her] drink in addition to the other girls.” This collective testimony was

sufficient to prove that Poust gave C.H. drugs, intoxicants, or other means for

the purpose of preventing her resistance. See 18 Pa.C.S.A. §§ 3121(a)(4),

3123(a)(4), 3125(a)(5), and 3126(a)(5).

      Next, Poust claims that if we conclude that there was insufficient

evidence of his sex offenses, then there is “no factual basis” for his convictions

for corruption of minors and conspiracy for the corruption of minors. Poust’s

Br. at 14-15. Corruption of minors is defined as:

      Whoever, being of the age of 18 years and upwards, by any course
      of conduct in violation of Chapter 31 (relating to sexual offenses)
      corrupts or tends to corrupt the morals of any minor less than 18
      years of age, or who aids, abets, entices or encourages any such
      minor in the commission of an offense under Chapter 31 commits
      a felony of the third degree.

18 Pa.C.S.A. § 6301(a)(1)(ii).

      As explained above, we reject Poust’s arguments that the evidence was

insufficient to support his sex offense convictions. We therefore likewise reject

his challenge to his corruption of minors and conspiracy convictions. See

Commonwealth v. Poindexter, 646 A.2d 1211, 1215-16 (Pa.Super. 1994)



                                       -4-
J-S07040-19



(concluding evidence was sufficient to prove corruption of minors charge

where there was sufficient evidence to support convictions for rape,

involuntary deviate sexual intercourse, and statutory rape). No relief is due.

      Judgment of sentence affirmed.

Judge Olson joins the Memorandum.

Judge Pellegrini files a Dissenting Memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 5/24/2019




                                      -5-